COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  BOERNE TO BERGHEIM COALITION                    §
  FOR CLEAN ENVIRONMENT,                                      No. 08-20-00035-CV
                                                  §
                    Appellant,                                  Appeal from the
                                                  §
  v.                                                          459th District Court
                                                  §
  TEXAS COMMISSION ON                                        of Travis County, Texas
  ENVIRONMENTAL QUALITY, and                      §
  VULCAN CONSTRUCTION                                       (TC# D-1-GN-18-003134)
  MATERIALS, LLC.,                                §

                    Appellees.                    §


                                           ORDER

       The Court on its own motion ORDERS the District Clerk for the 459th District Court to

prepare and e-file a supplemental record containing the complete Administrative Record (AR)

relied on by the trial court. The supplemental record is due with this Court on or before

January 20, 2021.

       IT IS SO ORDERED THIS 7TH DAY OF JANUARY, 2021.



                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.